          Case 1:19-cv-00408-JEJ Document 3 Filed 03/28/19 Page 1 of 4



                MAY 2019 CASE MANAGEMENT CONFERENCE LIST
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Abbreviated Case Name        Civil NO.                     Conference Time

Brethern v. Lowes            19cv293                       9:30
Gress v. Freedom             19cv375                       9:45
Amig v. Juniata              19cv408                       10:00
Smith v. Hill                19cv440                       10:15
Burgos v. Statefarm          19cv478                       10:30
Malibu v. Doe                19cv502                       10:45

                                           ORDER
                                         March 28, 2019
1.            Case Management List. The above cases will comprise the Case Management
              List for May 31, 2019
2.            Filing Case Management Plans. At least five business days before the
              conference, counsel shall electronically file their written case management
              plans with the Court.
3.            Trial List and Correlative Dates. Counsel shall agree upon a monthly trial list
              for trial of the case. Counsel shall after determining the appropriate list
              select all other applicable dates in conformity with the court’s calendar
              attached hereto. The court will consider str iking from the record case
              management plans which do not follow the court’s calendar. In the event that
              counsel cannot agree upon a monthly trial list, each counsel shall propose a trial
              list and not appropriately in the plan all applicable dates in conformity with the
              court’s calendar. The Judges of this Court, with approval of the Court of Appeals,
              set a trial goal for case on the Standard Track of not more than 15 months from
              the filling of the initial complaint. Absent exigent circumstances counsel shall
              select a trial list not more than 15 months from the date of filing of the original
              complaint.
4.            Date and Times of Conferences. Case management conferences will be held on
              the date and at the times designated above. Lead counsel who are expected to try
              the case and who shall be fully authorized to make decisions in the case shall
              participate in the conference. If lead counsel wish to be excused from the
              conference, such counsel shall contact the Judge’s chambers and advise at least 2
              working days before the conference.
5.            Telephonic Conference. Unless the Court orders otherwise, all case management
              conferences shall be held by telephone. Counsel for Plaintiff or Plaintiffs, as
              the case may be, shall initiate the telephone conference. Chambers number is
              (717)221-3986.
      Case 1:19-cv-00408-JEJ Document 3 Filed 03/28/19 Page 2 of 4



6.       Magistrate Judge. If the parties consent that a Magistrate Judge conduct all
         subsequent proceedings in the case and enter a final judgement, they shall note in
         the Case Management Plan the name of the Magistrate Judge whom they wish to
         select or the city where they wish the case to be tried by a Magistrate Judge
         stationed in that city.
7.       Case Management Order. At the conclusion of the conference any oral
         agreements reached by counsel at the conference, any oral orders issued by the
         Court and any additional directions which the court then deems advisable for the
         efficient management of the case will be reduced to writing in a Case
         Management Order. The Court will issue shortly after the conference an
         additional standard order relating to practice and procedure for the next ensuing
         phase or phases of the case.
8.       Pre-Case Management Conference. As required by Local Rule 16.3(a), lead
         counsel shall confer and prepare for submission to the Court a case management
         plan on the form attached to the Local Rules and designated “Appendix A.”
         Responsibility for arranging the pre-case management conference between
         counsel is placed upon counsel for the Plaintiff or Plaintiffs who shall offer
         opposing counsel at least 3 alternative dates upon no less than 15 days notice.
9.       Continuance. Any motion for continuance of a case management conference shall
         be filed electronically at least seven days before the conference, unless the cause
         for such continuance shall subsequently occur.
10.      Alternate Dispute Resolution. Paragraph 2.0 of the Standard Joint Case
         Management Plan relates to ADR procedures. If the parties cannot agree upon an
         ADR procedure to be used, a decision with respect to the same will be made at the
         pre-trial conference, and if at that conference any counsel objects to alternative
         dispute resolution, there will be none.
11.      Pro Se Cases. No joint case management plan will be required in any case where
         there is a pro se party and no joint case management conference will be held in
         such case. We will consider the views of the parties in cases involving a pro se
         party as to discovery cut off date, final pre-trial conference date, and trial list. We
         will also consider any additional matters the parties may wish to raise which
         relate to the prompt and fair disposition of their respective cases.
                                                s/ John E. Jones III
                                                John E. Jones III,U.S. District Judge
                                                United States District Judge
            Case 1:19-cv-00408-JEJ Document 3 Filed 03/28/19 Page 3 of 4



                                        Judge Jones
                                    2019 Court Calendar

Trial          Discovery   Dispositive    Final           Jury
List           Cut-off     Motions        Pre-Trial       Selection
                           Cut-off        Conferences

January        7/31/18     9/3/18         12/3/18         1/8/19

February       8/31/18     10/2/18        1/7/19          2/5/19

March          9/28/18     11/1/18        2/4/19          3/11/19

April          10/31/18    12/3/18        3/1/19          4/2/19

May            11/30/18    1/2/19         4/1/19          5/6/19

June           12/31/18    2/1/19         5/1/19          6/4/19

July           1/31/19     3/1/19         6/3/19          7/2/19

August         2/28/19     4/1/19         7/1/19          8/5/19

September      3/29/19     5/1/19         8/1/19          9/4/19

October        4/30/19     6/3/19         9/3/19          10/2/19

November       5/31/19     7/1/19         10/1/19         11/4/19

December       6/28/19     8/1/19         11/1/19         12/3/19

Case Management Conferences:
1/30/19
2/27/19
3/29/19
4/30/19
5/31/19
6/28/19
7/31/19
8/30/19
9/30/19
10/30/19
11/27/19
12/30/19
            Case 1:19-cv-00408-JEJ Document 3 Filed 03/28/19 Page 4 of 4



                                        Judge Jones
                                    2020 Court Calendar

Trial          Discovery   Dispositive    Final           Jury
List           Cut-off     Motions        Pre-Trial       Selection
                           Cut-off        Conferences

January        7/31/19     9/2/19         12/2/19         1/6/20

February       8/30/19     10/1/19        1/3/20          2/4/20

March          9/30/19     11/1/19        2/3/20          3/3/20

April          10/31/19    12/2/19        3/2/20          4/2/20

May            11/29/19    1/3/20         4/1/20          5/4/20

June           12/31/19    2/3/20         5/1/20          6/2/20

July           1/31/20     3/2/20         6/1/20          7/6/20

August         2/28/20     4/1/20         7/1/20          8/4/20

September      3/29/20     5/1/20         8/3/20          9/2/20

October        4/30/20     6/1/20         9/1/20          10/5/20

November       5/31/20     7/1/20         10/1/20         11/3/20

December       6/28/20     8/3/20         11/2/20         12/2/20

Case Management Conferences:
1/31/20
2/28/20
3/31/20
4/29/20
5/29/20
6/30/20
7/31/20
8/31/20
9/30/20
10/30/20
11/30/20
12/30/20
